               Case 19-01230-SMG     Doc 109   Filed 12/11/20   Page 1 of 6




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                              BROWARD DIVISION


In re:

SEVEN STARS ON THE HUDSON
CORPORATION, d/b/a ROCKIN’ JUMP                       Case No. 20-19106 - SMG
                                                      Chapter 11
          Debtor,
____________________________________/

SEVEN STARS ON THE HUDSON                             Adversary Proceeding
CORPORATION, d/b/a ROCKIN’ JUMP,                      No. 19-01230-SMG

                Plaintiff
v.

MDG POWERLINE HOLDINGS, LLC
AND XBK MANAGEMENT LLC,
d/b/a XTREME ACTION PARK,


                Defendants.

___________________________________

              MOTION OF DEBTOR SEVEN STARS ON THE HUDSON
                FOR A JUDICIAL SETTLEMENT CONFERENCE

     COMES NOW Debtor, Seven Stars on the Hudson, the Debtor-Plaintiff and

Counterclaimant Defendant (“Debtor”), by and through its undersigned counsel,

and files this Motion for Judicial Settlement Conference and as grounds therefore

states as follows:

         1.     On June 5, 2019, the Debtor filed for relief under Chapter 11 of Title
            Case 19-01230-SMG       Doc 109   Filed 12/11/20   Page 2 of 6




11 of the United States Code in the United States Bankruptcy Court for the Southern

District of Florida (“Petition”).

      2.     On July 17, 2019, the Debtor commenced an adversary proceeding

against its Landlord and Xtreme.

      3.     On December 5, 2019, the Debtor filed its first amended complaint,

against the Landlord and Xtreme.

      4.     The Defendants in the Adversary Proceeding, MDG Powerline

Holdings, LLC (“Landlord”) and XBK Management, LLC d/b/a/ Xtreme Action

Park (“Xtreme”) filed motions to dismiss the first amended complaint.

      5.     By order dated April 28, 2020, this Court denied the motions to dismiss.

      6.     On May 12, 2020, the Landlord and Xtreme each filed answers raising

a number of affirmative defenses. The Landlord also counterclaimed for breach of

the lease agreement.

      7.     On June 2, 2020, the Debtor filed its answer to the Landlord’s

counterclaim and raised affirmative defenses.

      8.     The parties have been engaged in document discovery and under a

Scheduling Order, all discovery is to be completed by March 15, 2021 with fact

discovery to be completed by January 15, 2021.

      9.     The Debtor moved for leave to serve and file a second amended

complaint. The Defendants opposed and the Debtor filed its Reply on December 4,
             Case 19-01230-SMG         Doc 109    Filed 12/11/20     Page 3 of 6




2020. This Court has scheduled a January 5, 2021 video hearing for this motion.

       10.    Although the Debtor served its deposition notices several months ago,

those depositions have been put on hold because of ongoing document discovery.

       11.    By way of this Motion, Debtor requests that this Honorable Court allow

and require Debtor and Defendants to attend a judicial settlement conference as will

be more fully set forth below.

                                        BACKGROUND

       12.    The Debtor operates a Trampoline Park at 5300 Powerline Road in Fort

Lauderdale. When the Debtor initially opened, the Park was operated as a franchise

of Rockin’ Jump, LLC.

       13.    The Debtor has alleged, inter alia, that the Landlord and Xtreme

wrongfully interfered with its business and that the Landlord has violated the Quiet

Enjoyment provision of the Lease. The Debtor has also alleged that the Defendants

were complicit in removing its signage. The Landlord and Xtreme have denied the

material allegations.1




1       In its proposed second amended complaint the Debtor has alleged that the Defendants
also interfered with its relationship with the Franchisor.
             Case 19-01230-SMG          Doc 109     Filed 12/11/20     Page 4 of 6




       14.     While document discovery is still ongoing, the Debtor believes that the

parties would benefit from a judicial settlement conference before depositions begin

and before even more costs are incurred.2

       15.     The parties have exchanged proposals but remain far apart on how to

resolve the Adversary Proceeding.

                                  RELIEF REQUESTED

       16.     The Debtor files this Motion in order to attempt to bring these claims

in the Adversary Proceeding to resolution.               It has already filed its Plan of

Reorganization that provides, inter alia, payment of the rent arrears.

       17.     Debtor files this Motion requesting referral to a judicial settlement

conference to ensure that these claims move forward as swiftly and economically as

possible and before significant time or legal expense is incurred. To this end, Debtor

maintains that resolution of the Adversary Claims early in this case and before

depositions begin through a judicial settlement conference case would yield the

timeliest and most cost effective result for the parties and would be in the interest of

judicial economy.




2      While the scheduling order provides for a mediation by December 14, 2020, there has
been no movement on that front because the parties cannot agree on a mediator. Moreover, the
Debtor has to be careful in terms of spending and therefore could not agree to a private mediator
as Defendants had demanded.
            Case 19-01230-SMG       Doc 109   Filed 12/11/20   Page 5 of 6




      18.   If any resolution is reached by way of a judicial settlement conference

such resolution would be subject to approval by this Court.

      19.   The undersigned counsel hereby certifies that a bona fide good faith

effort has been made or will be made to resolve all issues and controversies in this

motion with the Defendants named herein to avoid the necessity of a hearing in this

matter per Local Rules 9073-1(d).

       WHEREFORE Debtor Seven Stars respectfully requests that the Court enter

an order referring this cause to a judicial settlement conference for the reasons

contained and set forth herein and for other such relief as this Court deems just and

proper.

    Respectfully submitted December 11, 2020

                   LAW OFFICE OF KATHLEEN A. DALY, P.A.



                         /s/ Kathleen A. Daly
                   By:   Kathleen A. Daly

                         515 N. Flagler Dr., Ste. P300
                         West Palm Beach, FL 33401
                         (917) 301-2437
                         (561) 293-8514
                         kdaly@kadalylaw.com

                         Attorney for the Debtor
            Case 19-01230-SMG      Doc 109    Filed 12/11/20   Page 6 of 6




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

on December 11, 2020 by Notice of Electronic Filing generated by CM/ECF and/or

via email, on all counsel for parties of record on the below/attached Service List.

                                                    s/ Kathleen A. Daly
                                                      Kathleen A. Daly

                                    Service List

Jay M. Sakalo, Esq.
BILZIN SUMBERG BAENA PRICE & AXELROD LLP
1450 Brickell Avenue, 23rd Floor
Miami, FL 33131
Tel: (305) 374-7580
Email: jsakalo@bilzin.com

Scott A. Hiaasen, Esq.
COFFEY BURLINGTON, P.L.
2601 South Bayshore Drive, Penthouse One
Miami, FL 33133
Tel: (305) 858-2900
Email: shiaasen@coffeyburlington.com


Attorneys for MDG Powerline Holdings, LLC

Kai Jacobs, Esq.
Kai Jacobs, PA
2222 Ponce de Leon Blvd
Coral Gables, FL 33134
Tel: (305) 768-9846
Email: kj@sflblg.com

Attorneys for XBK Management LLC
